Clarke, J.
The complaint alleged that defendant is a municipal corporation; that plaintiff on the 7th day of April, 1902, paid to the clerk of the City Magistrates’ Court, first division, fourth district, the sum of fifteen dollars, which sum has been paid over and received by the city; that said sum was paid by reason of a fine imposed upon plaintiff by a city magistrate for *166alleged operating an automobile through1 the streets of New York at a higher rate of speed than eight miles an hour; that said payment was made under coercion of law, threats aiid duress and the requirement of such payment was without authority of law and the city magistrate acted beyond his power and jurisdiction in assuming to impose such fine and his act in that regard was void. The complaint also properly alleges presentation of the claim to the comptroller and neglect and refusal to make payment of the same. Defendant raises the point that the Municipal Court has no jurisdiction of this cause of action. Section 1364, subdivision 1 of the Greater New York charter confers upon the Municipal Court jurisdiction to entertain “ an action to recover damages upon or for breach of contract, express or implied, other than a promise to marry, where the sum claimed does not exceed five hundred dollars.” It has been held that the jurisdiction thereby conferred includes an action upon an implied promise to pay money had and received for the use of the plaintiff. Dechen v. Dechen, 59 App. Div. 166. The action in that case, as" in this, rested upon an obligation to repay imposed by law irrespective of the purpose of the parties. Such an action is not in strict reasoning "to recover damages for breach of an implied contract, but under the above decision the term “ implied contract ” is held to include actions based upon facts constituting a quasi contract, or legal obligation imposed notwithstanding the absence of intention by the defendant to assume the obligation.
• The defendant also demurs to the complaint as not stating facts sufficient to constitute a cause of action. The principle of law upon which, the plaintiff bases his case is that the payment was procured by duress. It is urged that the court which imposed the fine had no jurisdiction' to pass judgment upon the offense charged, and that, as the fine was paid pursuant to such judgment, the law imposes upon the defendant an obligation in the nature of a contract to return the money so paid by the plaintiff. Chapter 266 of the.Laws of 1902, passed March 21, 1902, and by its terms taking effect immediately, amended -section 666 of the Penal Code and provided that “ A person * * * who drives or. operates an automobile or motor vehicle, * * * upon any * * * public highway within any city * * * at a greater rate of speed than eight miles per hour" * * * is guilty of a misdemeanor, and shall be fined for the first offense *167not exceeding the sum of fifty dollars, and for the second •offense not exceeding fifty dollars, or by imprisonment for a term not exceeding six months, or both.” The offense then, for which the fine was imposed, was a misdemeanor. But the city magistrates have no jurisdiction to try such an offense. .Greater Yew York charter, § 1409; Kolzem v. Broadway & Seventh Ave. R. Co., 1 Misc. Rep. 148; People v. Patterson, 38 id. 79. Therefore the court having no jurisdiction to try the offense, its judgment is void, and may be questioned either directly or collaterally. Judge Bartlett says, in Beardslee v. Dolge, 143 N. Y. 165, “ Where there is a want of authority to hear and determine the subject-matter of the controversy an adjudication upon the merits is a nullity, and does not estop even an assenting party.” A collateral “ attack can be made upon any judgment where there is no jurisdiction.” Ferguson v. Crawford, 70 N. Y. 253; Risley v. Phenix Bank, 83 id. 337; O’Donoghue v. Boies, 159 id. 98. As the city magistrate had no jurisdiction to try the offense and impose the fine, the plaintiff might have appealed to the Court of General Sessions or he might have moved to vacate and for an order requiring the sum paid to be returned. He did neither.' He paid the fine and commenced this suit in the Municipal Court to recover it, claiming that the payment was procured by coercion. It, therefore, becomes necessary to further determine whether the complaint sets forth that the payment was made under duress. It is clear that the allegation “ that said payment was made under coercion of law, threats and duress and the requirement of such payment was without authority of law ” does not state facts which constitute duress, but merely avers conólusions of law. The complaint must state facts from which the court may determine that payment was compulsory. Commercial Bank of Rochester v. City of Rochester, 41 Barb. 341; affd., 41 N. Y. 619. The only allegation of fact as to duress in this complaint is, “ that said sum was paid as aforesaid by reason of a fine imposed upon plaintiff by a city magistrate.” The plaintiff relies upon Merkee v. City of Rochester, 13 Hun, 157. That was an action to recover money alleged to have been wrongfully extorted from the plaintiff, for the benefit of the, city by a police justice. In that case, as in this, the magistrate exceeded his jurisdiction, but it there appears that a penalty of fifty dollars was imposed and in default of payment the defendant was to be imprisoned for ninety days. *168In other words, there was a choice of making the payment or going to jail. That was a clear case of payment under duress in fact. In the case at bar it is not alleged that the plaintiff was under arrest or that there was any direction for his imprisonment in case the fine were not paid. The mere allegation that payment was made because of a fine imposed does not allege duress in fact. Under section 666 of the Renal Code a fine alone may be imposed. It may be suggested that there seems to be no way of enforcing the payment of a fine imposed in a criminal case other than by imprisonment. People ex rel. Gately v. Sage, 13 App. Div. 135. It is not, however, alleged that any attempt was made to enforce the payment. Unless it appears from the facts stated that the plaintiff made an involuntary payment a cause of action based upon duress in fact has not been alleged, even though it may be inferred that there are means of coercion which might have been employed. The force or threat must have induced the payment. Dunham v. Griswold, 100 N. Y. 224. Even were the plaintiff actually under unlawful arrest at the time the payment was made, it would be necessary to allege that the payment was procured by reason of such detention. In Bailey v. Town of Paullina, 69 Iowa, 463, the plaintiff was arrested for the violation of a void ordinance, pleaded guilty, but made no objection to the ordinance, was found guilty and fined, and paid the fine while under arrest without protest, believing that the judgment against him therefor was valid. It was held that he did not- pay under duress and could not recover the money so paid. In the complaint before us it is nowhere alleged that the payment was made to avoid detention or imprisonment or because of fear of imprisonment, which constrained or influenced the defendant to make such payment. There is not even an allegation of objection or protest. The complaint merely alleged that the fine was imposed and paid. The plaintiff has since learned that the" magistrate had no authority under the statute to impose the' fine. A fine cannot be recovered which is -voluntarily paid under a mistake of law. Judge Dillon in his work on Municipal Corporations, at section 944, classes together fines and taxes voluntarily paid under a mistake of law. He says: “ Money voluntarily paid to a corporation under a claim of right, without fraud or imposition, "for an alleged tax, license or fine, cannot without statutory aid, there being no coercion, no ignorance or mistake of facts, but only ignorance or *169mistake of law, be recovered back from the corporation, either at law or in equity, even though such tax, license, fee or fine could not have been legally demanded and enforced.” The rule that money paid under a mistake of law cannot be recovered has frequently been applied in this State to the voluntary payment of illegal and void assessments. Phelps v. Mayor, 112 N. Y. 216; Flynn v. Hurd, 118 id. 19; Vanderbeck v. City of Rochester, 122 id. 285.
There are two classes of cases in which the courts have permitted the recovery of money paid under an erroneous assessment or void judgment, although there was no duress in fact. In one class, the plaintiff is permitted to recover money paid pursuant to a judgment void because of facts outside the record and paid in ignorance of those facts. Tripler v. Mayor, 125 N. Y. 617; S. C., 139 id. 1; Mutual L. Ins. Co. v. Mayor, 144 id. 494. The case before us is clearly not within the rules permitting recovery in those cases. Hot only does the complaint fail to allege that payment was made in ignorance of the invalidity of the judgment but the invalidity of the magistrate’s decision does not depend upon any facts outside the record but upon the statute limiting his jurisdiction. The plaintiff’s mistake is one of law not of fact. In the other class of cases the plaintiff is permitted to recover money paid pursuant to an erroneous assessment or judgment from which appeal is taken and which is subsequently reversed. Clark v. Pinney, 6 Cow. 297; Lott v. Swezey, 29 Barb. 87; Peyser v. Mayor, 70 N. Y. 497; Scholey v. Halsey, 72 id. 578; Haebler v. Myers, 132 id. 363; People v. E. Remington & Sons, 60 Hun, 42; Lawyers’ Surety Co. v. Reinach, 25 Misc. Rep. 150. In these cases the money may have been paid under a mistake of law but the payment is not considered voluntary and is said to have been made under coercion of law. In Peyser v. Mayor, 70 N. Y. 501, Judge Folger gives this definition: “ Coercion by law is where a court, having jurisdiction of the person and the subject-matter, has rendered a judgment which is collectible in due course. There the party cast in judgment may not resist the execution of it. His only remedy is to obtain a reversal, if he may, for error in it. As he cannot resist the execution of it, when execution is attempted he may as well pay the amount at one time as at another and save the expense of delay.” In those cases the judgment pursuant to which the payment was *170made was in full force and effect when payment was made and it was eminently proper that such judgment, until reversed, should . be obeyed. In the case at bar the judgment was void for want of jurisdiction, it was a nullity. The plaintiff might properly have resisted it. As there was no judgment requiring obedience, the payment.was not made under coercion of law. The case is similar to Bailey v. Buell, 50 N. Y. 662, followed in Drake v. Shurtliff, 24 Hun, 422, where a payment was made under an illegal and void order of a county judge in supplementary proceedings and it was held that the payment was not compulsory or made under legal duress, but was voluntary and plaintiff, therefore, could not recover.
The demurrer must be sustained.
Judgment affirmed, with costs.
Greenbaum:, J. I am of opinion that the Municipal Court had no jurisdiction to entertain this action.
The Greater New York charter (§ 1364, subd. 1) confers jurisdiction upon the Municipal Court in “ an action to recover damages upon or for breach of contract, express or implied, other than a promise to marry, where the sum claimed does not exceed five hundred dollars.”
Unless the claim of plaintiff may be supported as one arising out of an “ implied ” contract, it is clear-that the Municipal Court, which derives its power solely from the statutes, has no jurisdiction to entertain it.
Is the payment of a fine to the city of New York, by the plaintiff, imposed upon him by a city magistrate in a case where no jurisdiction was vested in the magistrate to impose such fine, a claim resting upon an “ implied ” contract?
The clear and convincing reasoning of Mr. Justice Danforth in People ex rel. Dusenbury v. Speir, 77 N. Y. 144-150, would seem to furnish a conclusive answer in the negative and to be a binding -authority here.
In construing the statute under which a person may be law- ‘ fully arrested on civil process in certain cases, in a suit or proceeding instituted for the recovery of “ money due upon any judgment or decree founded upon contract or due upon any contract, express or implied, or for the recovery of any damages *171for the non-performance of any contract.” The court below had held in the Dusenbury case, supra, that “ an implied contract existed in law for the payment of the moneys received by the defendant Dusenbury.”
Judge Danforth, writing for the court, says: “ We cannot agree with the learned judge in this construction of the statute. On the contrary we think that the express contract referred to.in the statute is one which has been entered into by the parties, and upon which if broken an action will lie for damages, or is implied, when the intention of the parties if not expressed in words, may be gathered from their acts, and from surrounding circumstances; and in either case must be the result of the free and bona fide exercise of the will, producing the f aggregatio mentium/ the joining together of two minds, essential to a contract at common law. There is a class of cases where the law prescribes the rights and liabilities of persons who' have not in reality entered into any contract at all with one another, but between whom circumstances have arisen which make it just that one should have a right, and the other should be subject to a liability similar to the rights and liabilities in certain cases of express contract. Thus if one man has obtained money from another, through the medium of oppression, imposition, extortion, or deceit, or by the commission of a trespass, such money may be recovered back, for the law implies a promise from the wrong-doer to restore it to the rightful owner, although it is obvious that this is the very opposite of his intention. Implied or constructive contracts of this nature are similar to the constructive trusts of courts of equity, and in fact are not contracts at all. Add. Oont. 22. And a somewhat similar distinction is recognized in the civil law, where it is said: * In contracts it is the consent of the contracting parties which produces the obligation; in quasi contracts there is not any consent. The law alone, or natural equity produces the obligation by rendering obligatory the fact from which it results. Therefore these facts are called quasi contracts, because without being contracts, they produce obligations in the same manner as actual contracts.’ ” Dechen v. Dechen, 59 App. Div. 166, cited in the opinion of Mr. Justice Clarke, is authority for the proposition that the Municipal Courts of the city of Yew York have jurisdiction in a case where a savings institution paid to a third party moneys deposited with it for the benefit of the plaintiff, where the latter brought an *172action against the third party upon the theory of a ratification and a consequent implied promise of said party to pay to the plaintiff the money so received for the use of the plaintiff.
It seems wholly unnecessary here to consider whether the facts-in that cáse came within the class of cases known as quasi contracts or not. It suffices to say that the court made no reference to the Dusenbury case, supra, nor is there any intimation that the court even considered the question of a quasi contract. The case is, therefore, authority, as long as it stands unreversed, that such facts as were therein shown constituted an implied contract in fact and, therefore,- conferred jurisdiction upon the Municipal Court. It is not an authority for the broad proposition that the Municipal Courts have jurisdiction in cases where the claim may only be upheld upon the theory of a quasi contract.
The case of Augner v. Mayor, 14 App. Div. 461, is cited as favorable to the appellant’s contention here. There an action had been brought against the city, upon the revocation of a liquor license to recover the proportionate share for the unexpired term of the license. An examination of the case shows, that the court by no means repudiated the theory of quasi contracts, as laid down in the Dusenbury case, but held by a divided court, that the implied agreement in fact was established by the facts there presented and by virtue of the statute under which the moneys had originally been reserved by the city.
No case has been quoted, which has overruled the principle laid' down in the Dusenbury case, that an implied contract will not be predicated upon a state of facts which may give a cause of action upon the theory of a quasi contract.
' It must, therefore, follow that the Legislature never intended to include cases that may be brought upon the theory of quasi contracts, within the jurisdiction of the Municipal Courts. In the case at bar, the facts present a clean-cut case of quasi contract. As there was no contract that could be implied from the consent of the parties, there was no contract in fact.
The judgment herein must, for these reasons, be affirmed, with costs.